Akten Güneş Enerjisi Projesi
Teknik Olmayan Özet:
Van Projeleri

1 Proje tanımı

Akfen Yenilenebilir (Şirket) Türkiye'de Konya, Amasya, Tokat, Van ve
Malatya illerinde bir fotovoltaik güneş enerjisi portföyü geliştirmektedir. Bu
portföyün bütünü Akfen Güneş Enerjisi Projesi (Proje) olarak anılacaktır.
Akfen Yenilenebilir, projeyi çeşitli taşeronları aracıları ile geliştirecek, inşa
edecek ve işletecektir.

Projede üretilen elektriğin Türkiye ulusal elektrik ağına verilmesi ve
şebekeden elektrik alan tüketiciler tarafından tüketilmesi planlanmaktadır.
Projenin aynı zamanda Türkiye'nin elektrik üretimi kaynaklı sera gazı
emisyonlarını azaltma hedefini de desteklemesi beklenmektedir. Proje
çerçevesindeki tesisler tamamlandığı zaman 70 MW'si lisanslı, 15 MW'si
lisanssız olmak üzere toplam 85 MW kapasiteye ulaşacaktır.

Proje, beklenen çevresel ve sosyal etkileri yerel veya kısa süreli olacağı için
EBRD'nin Çevresel ve Sosyal Politikaları (2014) ve IFC'nin Çevresel ve
Sosyal Sürdürülebilirlik Politikası (2012) gereği B sınıfı (Kategori B) olarak
sınıflandırılmıştır.

Omicron Erciş, Omicron Engil 208 ve PSI Engil 207 Güneş Enerjisi
Santralleri bu kapsamda yapılacak olan üç ayrı tesistir. Santraller, Van
Gölü'nün güneydoğusunda bulunan Edremit'te yer alacaktır. Omicron Erciş,
sahile 750 metre uzaklıktadır ve Omicron Engil 208 Omicron Erciş'in hemen
doğusundadır (Şekil 1). PSI Engil 207, bunların güneydoğusunda, 1 km
uzaklıktadır. Şirket, bu güneş enerjisi santrallerini işletmek için TEİAŞ
ihalelerini kazanmıştır.

Şekil 1: Uydu görüntüsü; Omicron Erciş (yeşil), Omicron Engil 208 (sarı) and PSI
Engil 207 (pembe).

Prepared by Arup Page 1
£ YENİLENEBİLİR Akfen Güneş Enerjisi Projesi
© kf ER Teknik Olmayan Özet:
©

wy okTen (ike ayan zn

2 Çevresel ve sosyal faydalar, etkiler ve
etki azaltıcı önlemler

2.1 Çevresel ve sosyal değerlendirme

Ulusal çevre mevzuatına göre Van Projelerinin ÇED dosyası hazırlama
yükümlülüğü yoktur. Ulusal kanunlar doğrultusunda projeler için proje
tanıtım dosyası hazırlanmış, ve projeler ile ilgili ÇED gerekli değildir kararı
alınmıştır. Bununla birlikte Şirket EBRD'nin çevresel ve sosyal kriterlerini
karşılamak için biyoçeşitlilik ve ekosistem değerlendirmesi, sosyal etki
analizi, kümülatif etki analizi ve görsel etki analizi gibi ek çalışmalar
yapmıştır.

2.2 Kaynakların verimli kullanılması, kirliliğin
önlenmesi ve kontrolü

Van Projeleri kaynakların verimli kullanılması, kirliliğin önlenmesi ve
kontrolü konularında Türkiye mevzuatı ile tamamen uyumludur. Şirket'in
yaptığı ön değerlendirmelere göre tesislerin ilk işletim yılında 50 GWh
elektrik üretmesi beklenmektedir. Bunun da yılda 25,804 ton CO> eşdeğeri
sera gazı salınımını engellemesi beklenmektedir.

Üç proje toplamında, panellerin temizlenmesi için takriben 1,116 m3/yıl su
kullanılması beklenmektedir.

23 Arazi edinimi

Van'da yapılması planlanan santraller 604,881m? mera üzerine inşa
edilecektir. Omicron Engil 208'in üzerine inşa edileceği arazinin kullanım
hakları Şirket tarafından Ağustos 2016'da alınmıştır. Omicron Erciş ve PSI
Engil 207 santralleri için alım işlemleri devam etmektedir. Arazi alımı Şirket
tarafından 2017 yılında yapılmış olup herhangi bir fiziksel yerinden etmeye
veya gönülsüz yer adres değişimine sebep olmamıştır.

24 Kültürel miras

İnşaat döneminde bulunabilecek tarihi eserlerin yönetilmesi ile ilgili bir
prosedür uygulanacaktır. Önceki çalışmalarda santrallerin bulunduğu
arazilerde ya da yakınlarında herhangi bir kültürel mirasa rastlanmamıştır.

2.5 Biyoçeşitlilik

Omicron Erciş Güneş Enerjisi Santrali sahası, güneyde ve batıda doğal
olarak önemli bir sulak alan olan Dönemeç Deltası Sulak Alanlarıyla
çevrilidir. Alanın 6,000m”'si belirlenen alanda, Şekil 2'de gösterildiği gibi yer
almaktadır. Ancak, mera bataklık habitatının bir parçasını oluşturmamış
yüksek arazidir ve bu alandaki güneş enerjisi santralinin varlığı önemli

Prepared by Arup Page 2
Akten Güneş Enerjisi Projesi
Teknik Olmayan Özet:
Van Projeleri

değildir. Yine de Şirket tarafından 6,000m?'lik çakışma içerisinde herhangi
bir inşaat yapılmayacak ve o bölge olduğu gibi bırakılacaktır. Projenin
biyoçeşitlilik etkilerini belirlemek, en aza indirmek ve azaltmak için sponsor
tarafından daha fazla biyoçeşitlilik izleme çalışmaları yürütülecektir.

Şekil 2: Omicron Erciş sahası ile Dönemeç Delta Sulak alanını gösteren uydu
görüntüsü

2.6 Görsel etki

Van'da yapılması planlanan üç tesisin arazisi de varolan yerleşimlerden ve
Edremit-Van otoyolundan daha yukarıda kalmaktadır. Bu nedenle görsel
etki bu lokasyonlarda minimal olacaktır. Omicron Erciş ve Omicron Engil
208'in 350 m kuzeyinde bulunan evler Şekil 3'de görülebilir.

Şekil 3: Omicron Erciş and Omicron Engil 208 Güneş Enerjisi Santrallerinin en
yakındaki yerleşim yerinden görünüşü

Prepared by Arup Page 3
İN YENİLENEBİLİR Akfen Güneş Enerjisi Projesi
© kf ER Teknik Olmayan Özet:
©

wy okTen (ike yan Öze

2.7 Politika, kanun ve diğer planlarla uyumluluk

Proje, etki sahası içerisinde yenilenebilir enerji kaynaklarının geliştirilmesi
ile ilgili ulusal politikalar, hukuki gereklilikler ve diğer planlar ile uyumludur.
Elektrik üretimi kaynaklı karbon emisyonunu azaltma temel stratejik
hedefine hizmet etmektedir.

2.8 Kümülatif ve dolaylı etkiler

Tesisin yakın çevresini kapsayan kümülatif çevresel etki değerlendirmesi
çalışmaları Van Projeleri ile ortak kümülatif etkilere sebep olabilecek
herhangi bir sanayi veya enerji tesisi tespit edilememiştir.

Akfen Yenilenebilir, tüm proje sahaları için mevcut kümülatif etki
değerlendirmesi çalışmalarını yerel ölçekte çevresel ve sosyal faktörler
üzerinde kümülatif etki yapabilecek tüm diğer endüstriyel ve enerji tesislerini
kapsayacak şekilde genişletmeyi taahhüt etmiştir.

2.9 Çevresel ve sosyal yönetim

Şirket projeleri ulusal kanunlar, uluslararası iyi uygulamalar ve EBRD'nin
çevresel ve sosyal politikalarına uygun olarak yönetmeyi taahhüt etmiştir.
Şirket, kurumsal seviyede, uluslararası standartlara göre sertifikalandırılmış
bir çevresel yönetim sistemi uygulamaktadır.

Projeler için ÇSEP adı ile anılan bir çevresel ve sosyal eylem planı
hazırlanmıştır. Bu plan Şirket'in çevresel ve sosyal etkileri ve riskleri
engellemek, azaltmak veya telafi etmek için yapacağı eylemleri
içermektedir.

3 Etki izleme

3.1 Tanımlanan etkilerin izlenmesi prosesi

ÇSEP'nin uygulanması inşaat safhasında üçer aylık, işletme safhasında
yıllık denetimlerle izlenecektir. Çevresel ve sosyal performansla ilgili yıllık
raporlar da hazırlanacaktır. Bu raporlar mevzuat gereklerine ve kredi veren
kuruluşların gereklerine göre kontrol edilecektir. İzleme programı tesislerin
çalışma safhasının ilk iki yılı boyunca sürdürülecektir.

3.2 Paydaşların katılımı ve şikayetler

Projeler için bir paydaş katılım planı hazırlanmıştır. Bu plan ile Van Projeleri
ve projeleri oluşturarak diğer tesislerle ilgili oyeni yorumların
değerlendirilmesi ove o cevaplandırılması (o için Obir omekanizmalar
oluşturulmuştur. Plan, Şirketin, toplumun geneli de dâhil olmak üzere
paydaşlarla iletişim kurmaya, Şirketin işleyişiyle ve projeler ile ilgili bilgilerin
paylaşımına yaklaşımını tarif etmektedir. Plan şirketin www.akfenren.com.tr

Prepared by Arup Page 4
£ YENİLENEBİLİR Akfen Güneş Enerjisi Projesi
© kf ER Teknik Olmayan Özet:
©

wy okTen (ike ayan zn

adresindeki internet sitesinde mevcuttur. Bu plan dâhilinde paydaşlar Van
Projeleri ve ilgili şikâyet mekanizmaları ile ilgili güncel veriye ulaşabilir.
Paydaş katılımı projelerin ömrü boyunca sürdürülecektir. Planın etkisi
izlenecek ve gerek duyulursa plan güncellenecektir.

Şirket ayrıca her proje sahalarında her yıl en az bir aktivitenin yapılmasını
öngören bir Kurumsal Sosyal Sorumluluk planı uygulamaktadır. Bu plan
yerel paydaşlarla her yıl en az bir toplantı yapılarak yerel halkın gelişmesi
ve refahı için projeler geliştirilmesi ve uygulanmasını gerekli kılmaktadır.

Van Projeleri hakkında sahada şahsi şikayet veya yorum yapmak inşaat ve
işletme safhalarının her ikisinde de mümkündür. Yorumlar ayrıca Akfen
Yenilenebilir'in internet sitesi aracılığı ile de yapılabilir
(http://akfenren.com.tr/kurumsal-sorumluluk/sikayet-ve-oneriler-1).
Alternatif olarak Şirket'in Halkla İlişkiler Uzmanı Burak SOLMAZ'a aşağıdaki
iletişim bilgileri kullanılarak ulaşılabilir;

» Telefon:0530954 1887
» Faks:03124416814

» E-mail: bsolmazGakfen.com.tr

Projelerle ilgili EBRD'nin internet sitesinden de yorum yapılabilir.

3.3 Ortaya çıkabilecek sorunların işlenmesi

Halkla | İlişkiler Uzmanı şikâyet mekanizmasının tüm paydaşların
kullanımına açık olmasını, uygun seviyede yönetim katılımını ve endişelerin
hızlıca cevaplandırılmasını sağlayacaktır. Uzman, işlemlerin anlaşılır ve
şeffaf olmasını, ilgililere geri bildirimin cezalandırma içermeyecek şekilde
yapılmasını sağlayacaktır.

Projelerle ilgili daha detaylı bilgi aşağıdaki internet sitesinde mevcuttur;
http//akfenren.com.tr/varliklarimiz/ges-projeleri.

Bu şikâyet mekanizması halkın geleneksel şikâyet yollarını ve hukuk
sistemini kullanma hakkını sınırlandırmaz.

Prepared by Arup Page 5
